DETAILED ACTION
1.	 Claims 1-18 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


4.	Claims 1-4, and 10-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Brodziak et al. (US 20170293665 A1) in view of Lopinto (US 20110225188 A1).

As per claim 1, Brodziak teaches a method for displaying (Brodziak, fig. 3, Abstract, Methods where a plurality of search dimensions and a plurality of flight search results are display) and 
dynamically updating a user interface displaying a listing of air tickets available for purchase on a flight (Brodziak, figs. 3, 7:710, par. [0037], [0071], [0086], “These flight search results can be dynamically updated as the user edits dimension values.” Where the fights search results is presented to the user in a user interface. Fig. 3:314, par. [0065], a search result portion. Where the search result portion has a list of available flights for purchase. Further, fig. 8:800, par. [0090], flight search interface hereinafter interpreted as the user interface), 
the listing categorized based on features associated with the air tickets, the method comprising (Brodziak, figs. 3-8, par. [0017], [0040], [0047], the presented flight search result portion is listed by airlines, groups of airlines (e.g., OneWorld, SkyTeam, and Star Alliance), stops, connecting airports, outbound times, and return times. Where : 
a plurality of search results (Brodziak, fig. 8:802, par. [0090], “a search results portion 802” Where the search results are interpreted as the plurality of search results. For example, the search results shows results form the provider United, and Delta. Further, fig. 1:102, par. [0039], “The system receives 102 a flight-related search query.”), 
each search result in the plurality of search results including at least one fare listing for an air ticket for a seat on a flight (Brodziak, fig. 8, par. [0093], “A lowest round trip fare can also be identified in the return flight search results 812.” Where the round trip fare is inherent to be a fare for an air ticket for a seat on a flight. It is also noted that Lopinto, fig. 4:98, par. [0072], “a number of seats for the available flight upgrade, and a number of seats for the available flight reward.” Where the number of seats are the number of seats available for purchase as an upgrade or reward) between an origin and a destination (Brodziak, fig. 8, par. [0091], “The search results portion 802 includes search results 804 that present outbound flights from San Francisco to Cincinnati.” Where San Francisco is the origin and Cincinnati is the destination);
analyzing, by the first computing device, each search result in the plurality of search results (Brodziak, fig. 4, par. [0049], [0073]-[0074], “the primary dimensions can be positioned prominently in the flight search interface as the ones most likely to be modified by users to filter flight search results.” Where the filter flight search results are ;
 assigning, by the first computing device, an initial quality rating for each search result in the plurality of search results responsive to the analyzing (Brodziak, par. [0037], “a price duration scatterplot presents all flights matching given criteria.” Wherein the price is interpreted as the assigning, by the first computing device, an initial quality rating for each search result in the plurality of search results responsive to the analyzing. Further, [0048]-[0049], “airline quality ratings”. Furthermore, fig. 4, par. [0075], “in response to receiving an input selecting the scatterplot element 416, a scatterplot can be displayed, e.g., in place of the map 404, that allows the user to easily adjust the values of the maximum price and duration limits.”);
assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received structured data and of the received unstructured data (Brodziak, fig. 7:706, par. [0082]-[0085], “updated as the user changes the positions of the slider bars 706 and 708.” Where the updated assign a maximum price for the fight the maximum price for the fight hereinafter is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received structured data and of the received unstructured data); 
categorizing, by the first computing device, the plurality of search results based on the modified quality rating (Brodziak, fig. 7, par. [0085]-[0086], “For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price); and 22 
Attorney Docket No.: TPA.iooiUSdisplaying, by the first computing device, via a user interface (Brodziak, fig. 11-13, par. [0014], [0103], a flight search interface hereinafter interpreted as the user interface), to a second computing device (Brodziak, par. [0102], “an input device or with a touch input” Where the input device or with a touch input is inherent to be associated with a computer device that can process and display search results herein this device is interpreted as the second computing device), 
an enumeration of each of the plurality of search results categorized based on the quality ratings (Brodziak, fig. 11-13, par. [0108]-[0110], a list/enumeration of the  cheapest flight link 1310 and text indicating that the cheapest flight has a duration that exceeds the maximum duration limit 1318 is presented to the user).
However, it is noted that the prior art of Brodziak does not explicitly teach “receiving, by a first computing device, from a plurality of third-party fare listing systems, an identification of a class associated with the air ticket, and unstructured data including at least one rule associated with the search result; receiving, by the first computing device, from at least one third-party database, for each of the plurality of search results, structured data identifying at least one amenity associated with the search result; analyzing, by the first computing device, for each of the plurality of search results, the received structured data identifying at least one amenity and the received unstructured data including the at least one rule;”
On the other hand, in the same field of endeavor, Lopinto teaches receiving, by a first computing device, from a plurality of third-party fare listing systems (Lopinto, fig. 3-4, par. [0010], [0070]-[0072], “receives the availability request and, if necessary, may send the real-time request to the airline servers.” Where the user request the data and receive the results via a network operated by the subscribers or a third party network connectivity suppliers. For example, independent travel service providers (e.g., Orbitz, Inc., Expedia, Inc.) are travel service sellers that are not related to only one travel service provider. They received results from plurality of third-party fare listing systems. For example, the airlines fare listing systems send the available seat as results of user searches);
an identification of a class associated with the air ticket (Lopinto, figs. 3:62, 4:92, par. [0073]-[0075], “The classes may be any combination of award and upgrade classes by using the check box selection.” Where the classes are identified by a description. For example the First – Anytime Award (F) is an identification of a class associated with the air ticket. Further, fig. 5:116, class code), and 
unstructured data including at least one rule associated with the search result (Lopinto, fig. 4:71, par. [0077], “The screen 70 is designated as "Award & Upgrade Availability Results" 71.” Where the designated as "Award & Upgrade Availability Results includes a note in an unstructured data format. The Award & Upgrade Availability are interpreted as the at least one rule associated with the search result. It is also noted that Brodziak, par. [0072], discloses “Specific flight information can be searched, for example, based on scheduling and fare rules information provided by the airlines and, in some implementations, through one or more intermediaries.”);
receiving, by the first computing device, from at least one third-party database, for each of the plurality of search results, structured data identifying at least one amenity associated with the search result (Lopinto, fig. 8-9, par. [0098], “If the answer is "YES," the process flows to step 218, where the alert status is changed to "expired." If the answer is "NO," the process flows to step 220, where the next Pending alert is obtained.” Where the alerts obtained is interpreted as the structured data identifying at least one amenity associated with the search result); 
analyzing, by the first computing device, for each of the plurality of search results, the received structured data identifying at least one amenity (Lopinto, fig. 8:226, par. [0099], check if the alert exist and for the type of the alert wherein the alerts is interpreted as the received structured data identifying at least one amenity) and the received unstructured data including the at least one rule (Lopinto, fig. 4:71, par. [0086], “a search for awards and upgrades commences. In step 154, a next date in the search is obtained. In step 156, a question is posed as to whether the data exists.” Where the search for awards and upgrades commences is interpreted as the analyzing the received unstructured data including the at least one rule);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lopinto that teaches querying travel-related data into Brodziak that teaches search query related to flights. Additionally, this give automatically updates of flight search results in response to an user new input.
(Lopinto par. [0003]). 

As per claim 2, Brodziak teaches wherein displaying further comprises displaying the enumeration ranked in order of a preference specified by a user of the second computing device (Brodziak, fig. 13, par. [0070], “These flights can be ordered according to different user selectable criteria. For example, the flights can be listed by departure time initially, but can be sorted, for example, by arrival time, airline, connections, and round trip price (if a round trip flight is selected).” Where the ordered is interpreted as the enumeration ranked in order. The flights is being presented/displayed to the user. Where the user selectable criteria is interpreted as the preference specified by the user of the second computing device).  

As per claim 3, Brodziak teaches wherein displaying further comprises displaying the enumeration ranked in order of a preference specified by an administrator of the second computing device (Brodziak, fig. 12, par. [0106]-[], “The additional search results can be added, for example, in order of price so that the ten (or other specified number) cheapest search results that satisfy each of the primary and secondary dimensions and are not already displayed are added to the search results 1220.” Where the order of price is interpreted as the enumeration ranked in order of a preference specified by the administrator of the second computing device. The displayed additional search results are inherent to be performed by automatically by a system. The system is interpreted as the administrator of the second computing device. .

As per claim 4, Brodziak teaches before receiving the plurality of search results (Brodziak, fig. 1:102, par. [0039], “The system receives 102 a flight-related search query.”):
 receiving, by the first computing device, a search request for air ticket availability between the origin and the destination (Brodziak, fig. 2, par. [0039], [0044], “received query is “flights from SFO to LHR” the query can be interpreted as having an “Origin: SFO” and a “Destination: LHR.” Where the query is interpreted as the search request for air ticket availability between the origin and the destination. Further, dimensions are properties of a flight itinerary. Dimensions include, for example, flight origin and destination, departure and arrival dates and times, airlines, flight numbers, flight time, trip length, connecting airports, classes of service, number of stops, and baggage fees. Where the flight itinerary is interpreted as the air ticket); and 
requesting, by the first computing device, from each of the plurality of third-party fare listing systems, air ticket availability between the origin and the destination (Brodziak, fig. 9, par. [0096], “a single third party booking site, e.g., a web based travel site or the website of the airline operating the flights that make up the itinerary, is identified for purchasing the selected itinerary.” Where single third party booking site is interpreted as the each of the plurality of third-party fare listing systems. Further, par. [0098], “in response to the user selection of the booking link 912, a new search is performed to confirm the pricing and availability of the selected itinerary. That is, a new query can be issued to verify that the pricing and availability of the selected itinerary has not changed from any of the booking sites that have been identified for purchasing the selected itinerary.” Where the selection is interpreted as the requesting. The new query is interpreted to look for air ticket availability between the origin and the destination).

As per claim 10, Brodziak teaches a non-transitory, computer-readable medium comprising computer program instructions tangibly stored on the non-transitory computer-readable medium (Brodziak, par. [0111]-[0112], “a computer storage medium can be a source or destination of computer program instructions encoded in an artificially-generated propagated signal.” Where the computer storage medium is interpreted as the non-transitory, computer-readable medium), 
wherein the instructions are executable by at least one processor (Brodziak, par. [0112]-[0113], a programmable processor which can be programmable to execute instructions) 
to perform a method for displaying (Brodziak, fig. 3, Abstract, Methods where a plurality of search dimensions and a plurality of flight search results are display) and 
dynamically updating a user interface displaying a listing of air tickets available for purchase on a flight (Brodziak, figs. 3, 7:710, par. [0037], [0071], [0086], “These flight search results can be dynamically updated as the user edits dimension values.” Where the fights search results is presented to the user in a user interface. Fig. 3:314, par. [0065], a search result portion. Where the search result portion has a list of , 
the listing categorized based on features associated with the air tickets, the method comprising (Brodziak, figs. 3-8, par. [0017], [0040], [0047], the presented flight search result portion is listed by airlines, groups of airlines (e.g., OneWorld, SkyTeam, and Star Alliance), stops, connecting airports, outbound times, and return times. Where the groups of airlines, stops, connecting airports, outbound times, and return times are interpreted as features associated with the air tickets):
a plurality of search results (Brodziak, fig. 8:802, par. [0090], “a search results portion 802” Where the search results are interpreted as the plurality of search results. For example, the search results shows results form the provider United, and Delta. Further, fig. 1:102, par. [0039], “The system receives 102 a flight-related search query.”), each 25 Attorney Docket No.: TPA.iooiUSsearch result in the plurality of search results including at least one fare listing for an air ticket for a seat on a flight (Brodziak, fig. 8, par. [0093], “A lowest round trip fare can also be identified in the return flight search results 812.” Where the round trip fare is inherent to be a fare for an air ticket for a seat on a flight. It is also noted that Lopinto, fig. 4:98, par. [0072], “a number of seats for the available flight upgrade, and a number of seats for the available flight reward.” Where the number of seats are the number of seats available for purchase as an upgrade or reward) between an origin and a destination (Brodziak, fig. 8, par. [0091], “The search results portion 802 includes search results 804 that present outbound flights from San Francisco to Cincinnati.” Where San Francisco is the origin and Cincinnati is the destination);
analyzing, by the first computing device, each search result in the plurality of search results (Brodziak, fig. 4, par. [0049], [0073]-[0074], “the primary dimensions can be positioned prominently in the flight search interface as the ones most likely to be modified by users to filter flight search results.” Where the filter flight search results are analyzing the results presented. For example, only search results that represent nonstop flights from San Francisco to Boston are displayed using the filter); 
assigning, by the first computing device, an initial quality rating for each search result in the plurality of search results responsive to the analyzing (Brodziak, par. [0037], “a price duration scatterplot presents all flights matching given criteria.” Wherein the price is interpreted as the assigning, by the first computing device, an initial quality rating for each search result in the plurality of search results responsive to the analyzing. Further, [0048]-[0049], “airline quality ratings”. Furthermore, fig. 4, par. [0075], “in response to receiving an input selecting the scatterplot element 416, a scatterplot can be displayed, e.g., in place of the map 404, that allows the user to easily adjust the values of the maximum price and duration limits.”);
assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received structured data and of the received unstructured data (Brodziak, fig. 7:706, par. [0082]-[0085], “updated as the user changes the positions of the slider bars 706 and 708.” Where the updated assign a maximum price for the fight the maximum price for the fight hereinafter is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received structured data and of the received unstructured data); 
categorizing, by the first computing device, the plurality of search results based on the modified quality rating (Brodziak, fig. 7, par. [0085]-[0086], “For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price); and 
displaying, by the first computing device, via a user interface (Brodziak, fig. 11-13, par. [0014], [0103], a flight search interface hereinafter interpreted as the user interface), to a second computing device (Brodziak, par. [0102], “an input device or with a touch input” Where the input device or with a touch input is inherent to be associated with a computer device that can process and display search results herein this device is interpreted as the second computing device), 
an enumeration of each of the plurality of search results categorized based on the quality ratings (Brodziak, fig. 11-13, par. [0108]-[0110], a list/enumeration of the  cheapest flight link 1310 and text indicating that the cheapest flight has a duration that exceeds the maximum duration limit 1318 is presented to the user). 
However, it is noted that the prior art of Brodziak does not explicitly teach “receiving, by a first computing device, from a plurality of third-party fare listing systems; an identification of a class associated with the air ticket, and unstructured data including at least one rule associated with the search result; receiving, by the first computing device, from at least one third-party database, for each of the plurality of search results, structured data identifying at least one amenity associated with the search result; analyzing, by the first computing device, for each of the plurality of search results, the received structured data identifying at least one amenity and the received unstructured data including the at least one rule;”
On the other hand, in the same field of endeavor, Lopinto teaches receiving, by a first computing device, from a plurality of third-party fare listing systems (Lopinto, fig. 3-4, par. [0010], [0070]-[0072], “receives the availability request and, if necessary, may send the real-time request to the airline servers.” Where the user request the data and receive the results via a network operated by the subscribers or a third party network connectivity suppliers. For example, independent travel service providers (e.g., Orbitz, Inc., Expedia, Inc.) are travel service sellers that are not related to only one travel service provider. They received results from plurality of third-party fare listing systems. For example, the airlines fare listing systems send the available seat as results of user searches);
an identification of a class associated with the air ticket (Lopinto, figs. 3:62, 4:92, par. [0073]-[0075], “The classes may be any combination of award and upgrade classes by using the check box selection.” Where the classes are identified by a description. For example the First – Anytime Award (F) is an identification of a class associated with the air ticket. Further, fig. 5:116, class code), and 
unstructured data including at least one rule associated with the search result (Lopinto, fig. 4:71, par. [0077], “The screen 70 is designated as "Award & Upgrade Availability Results" 71.” Where the designated as "Award & Upgrade Availability Results includes a note in an unstructured data format. The Award & Upgrade Availability are interpreted as the at least one rule associated with the search result. It is also noted that Brodziak, par. [0072], discloses “Specific flight information can be searched, for example, based on scheduling and fare rules information provided by the airlines and, in some implementations, through one or more intermediaries.”);
receiving, by the first computing device, from at least one third-party database, for each of the plurality of search results, structured data identifying at least one amenity associated with the search result (Lopinto, fig. 8-9, par. [0098], “If the answer is "YES," the process flows to step 218, where the alert status is changed to "expired." If the answer is "NO," the process flows to step 220, where the next Pending alert is obtained.” Where the alerts obtained is interpreted as the structured data identifying at least one amenity associated with the search result); 
analyzing, by the first computing device, for each of the plurality of search results, the received structured data identifying at least one amenity (Lopinto, fig. 8:226, par. [0099], check if the alert exist and for the type of the alert wherein the alerts is interpreted as the received structured data identifying at least one amenity) and the received unstructured data including the at least one rule (Lopinto, fig. 4:71, par. [0086], “a search for awards and upgrades commences. In step 154, a next date in the search is obtained. In step 156, a question is posed as to whether the data exists.” Where the search for awards and upgrades commences is interpreted as the analyzing the received unstructured data including the at least one rule);

Lopinto that teaches querying travel-related data into Brodziak that teaches search query related to flights. Additionally, this give automatically updates of flight search results in response to an user new input.
The motivation for doing so would be to providing users with available flight upgrades, available flight awards, flight alerts, and/or seat alerts (Lopinto par. [0003]). 

As per claim 11, Brodziak teaches wherein displaying further comprises displaying the enumeration ranked in order of a preference specified by a user of the second computing device (Brodziak, fig. 13, par. [0070], “These flights can be ordered according to different user selectable criteria. For example, the flights can be listed by departure time initially, but can be sorted, for example, by arrival time, airline, connections, and round trip price (if a round trip flight is selected).” Where the ordered is interpreted as the enumeration ranked in order. The flights is being presented/displayed to the user. Where the user selectable criteria is interpreted as the preference specified by the user of the second computing device).

As per claim 12, Brodziak teaches wherein displaying further comprises displaying the enumeration ranked in order of a preference specified by an administrator of the second computing device (Brodziak, fig. 12, par. [0106]-[], “The additional search results can be added, for example, in order of price so that the ten (or other specified number) cheapest search results that satisfy each of the primary and secondary dimensions and are not already displayed are added to the search results 1220.” Where the order of price is interpreted as the enumeration ranked in order of a preference specified by the administrator of the second computing device. The displayed additional search results are inherent to be performed by automatically by a system. The system is interpreted as the administrator of the second computing device. The ten (or other specified number) cheapest search results is interpreted as the preference specified by the administrator of the second computing).

As per claim 13, Brodziak teaches further comprising, before receiving the plurality of search results (Brodziak, fig. 1:102, par. [0039], “The system receives 102 a flight-related search query.”):
receiving, by the first computing device, a search request for air ticket availability between the origin and the destination (Brodziak, fig. 2, par. [0039], [0044], “received query is “flights from SFO to LHR” the query can be interpreted as having an “Origin: SFO” and a “Destination: LHR.” Where the query is interpreted as the search request for air ticket availability between the origin and the destination. Further, dimensions are properties of a flight itinerary. Dimensions include, for example, flight origin and destination, departure and arrival dates and times, airlines, flight numbers, flight time, trip length, connecting airports, classes of service, number of stops, and baggage fees. Where the flight itinerary is interpreted as the air ticket); and 
requesting, by the first computing device, from each of the plurality of third-party fare listing systems, air ticket availability between the origin and the destination (Brodziak, fig. 9, par. [0096], “a single third party booking site, e.g., a web based travel site or the website of the airline operating the flights that make up the itinerary, is identified for purchasing the selected itinerary.” Where single third party booking site is interpreted as the each of the plurality of third-party fare listing systems. Further, par. [0098], “in response to the user selection of the booking link 912, a new search is performed to confirm the pricing and availability of the selected itinerary. That is, a new query can be issued to verify that the pricing and availability of the selected itinerary has not changed from any of the booking sites that have been identified for purchasing the selected itinerary.” Where the selection is interpreted as the requesting. The new query is interpreted to look for air ticket availability between the origin and the destination).

5.	Claims 5, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Brodziak et al. (US 20170293665 A1) in view of Lopinto (US 20110225188 A1) in further view of Rayner (US 20100198628 A1).

	As per claim 5, Brodziak and Lopinto teach all the limitations as discussed in claim 1 above.  
Additionally, Brodziak teaches wherein assigning the initial quality rating for each search result in the plurality of search results further comprises:
 identifying, within each search result, an origin and a destination (Brodziak, par. [0044], “the flight search interface can be prepopulated with flight search results that identify flights having an origin of SFO and a destination of LHR.”);
Brodziak, Lopinto do not explicitly teach “identifying, within each search result, a cabin class; and assigning the initial quality ranking to the search result based upon the origin, the destination, and the cabin class.”
On the other hand, in the same field of endeavor, Rayner teaches identifying, within each search result, a cabin class (Rayner, fig. 4, par. [0056], “an embodiment depicted lists product classes 424 in form of cabin types (economy or premium)” Where the cabin types (economy or premium) is interpreted as the cabin class. The cabin class can be identified in the list of search results as illustrated in fig. 4:424); and 
assigning the initial quality ranking to the search result based upon the origin, the destination, and the cabin class (Rayner, fig. 4:426, “pricing information 426 for each product class.” Where the price is inherent to be assigning based on the selected origin, destination and cabin class, see fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rayner that teaches online searching and product research to include flight itinerary searches into the combination of Brodziak that teaches search query related to flights, and Lopinto that teaches querying travel-related data. Additionally, this give automatically updates of flight search results in response to an user new input.
The motivation for doing so would be to enabled numerous online searching sites for which individuals can search for products and services (Rayner par. [0003]). 

Brodziak and Lopinto teach all the limitations as discussed in claim 10 above.  
Additionally, Brodziak teaches wherein assigning the initial quality rating for each search result in the plurality of search results further comprises: 
identifying, within each search result, an origin and a destination (Brodziak, par. [0044], “the flight search interface can be prepopulated with flight search results that identify flights having an origin of SFO and a destination of LHR.”);
However, it is noted that the combination of the prior arts of Brodziak, Lopinto do not explicitly teach “identifying, within each search result, a cabin class; and assigning the initial quality ranking to the search result based upon the origin, the destination, and the cabin class.”
On the other hand, in the same field of endeavor, Rayner teaches identifying, within each search result, a cabin class (Rayner, fig. 4, par. [0056], “an embodiment depicted lists product classes 424 in form of cabin types (economy or premium)” Where the cabin types (economy or premium) is interpreted as the cabin class. The cabin class can be identified in the list of search results as illustrated in fig. 4:424); and 
assigning the initial quality ranking to the search result based upon the origin, the destination, and the cabin class (Rayner, fig. 4:426, “pricing information 426 for each product class.” Where the price is inherent to be assigning based on the selected origin, destination and cabin class, see fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rayner that teaches online searching and product research to include flight itinerary searches into Brodziak that teaches search query related to flights, and Lopinto that teaches querying travel-related data. Additionally, this give automatically updates of flight search results in response to an user new input.
The motivation for doing so would be to enabled numerous online searching sites for which individuals can search for products and services (Rayner par. [0003]). 

6.	Claims 5-9, and 15-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Brodziak et al. (US 20170293665 A1) in view of Lopinto (US 20110225188 A1) in further view of Baggett et al. (US 20060053052 A1).

As per claim 6, Brodziak and Lopinto teach all the limitations as discussed in claim 1 above.  
Additionally, Brodziak teaches categorizing, by the first computing device, the plurality of search results based on the modified quality rating (Brodziak, fig. 7, par. [0085]-[0086], “For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price); and 
modifying, by the first computing device, via the user interface, the display, to the second computing device, of the enumeration of each of the plurality of search results categorized based on the modified quality ratings (Brodziak, fig. 11-13, par. [0108]-[0110], a list/enumeration of the  cheapest flight link 1310 and text indicating that the cheapest flight has a duration that exceeds the maximum duration limit 1318 is presented to the user. As illustrate from figs 11-13, the list/enumeration of the flights available are modifying based on the new quality ratings found).  
However, it is noted that the combination of the prior arts of Brodziak, and Lopinto do not explicitly teach “receiving, by the first computing device, an identification of a membership in a rewards program associated with a user of the second computing device; analyzing, by the first computing device, for each of the plurality of search results, the received identification; assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification;”
On the other hand, in the same field of endeavor, Baggett teaches receiving, by the first computing device, an identification of a membership in a rewards program associated with a user of the second computing device (Baggett, fig. 7, par. [0071], [0082], “receiving (705) a query that identifies the passenger type code (PTC) as a frequent flyer” Where the passenger type code (PTC) is interpreted as the identification of the membership in the rewards program associated with the user of the second computing device. Where the passenger is interpreted as the user, the frequent flyer is interpreted as the rewards program); 23 
Attorney Docket No.: TPA.loolUSanalyzing, by the first computing device, for each of the plurality of search results, the received identification (Baggett, figs. 6-7, par. [0066], [0083], “an "itinerary detail" page for a frequent flyer search.” Where the frequent flyer search is ; 
assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification (Baggett, fig. 7:755, par. [0072], “produce validated fares (750) (represented as award credit” Where the produce validated fare is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Baggett that teaches automatically determining frequent traveler award redemptions by rule into the combination of Brodziak that teaches search query related to flights, and Lopinto that teaches querying travel-related data. Additionally, this give automatically updates of flight search results in response to an user new input.
The motivation for doing so would be to allowing both award credit and/or redemption to be given by the partners (Baggett par. [0003]).

As per claim 7, Brodziak and Lopinto teach all the limitations as discussed in claim 1 above.  
Additionally, Baggett teaches further comprising, before displaying, via the user interface, the enumeration of each of the plurality of search results categorized based on the quality ratings: receiving, by the first computing device, an identification of a membership in a loyalty rewards program associated with a user of the second computing device (Baggett, fig. 7, par. [0071], [0082], “receiving (705) a query that identifies the passenger type code (PTC) as a frequent flyer” Where the passenger type code (PTC) is interpreted as the identification of the membership in the rewards program associated with the user of the second computing device. Where the passenger is interpreted as the user, the frequent flyer is interpreted as the rewards program); 
analyzing, by the first computing device, for each of the plurality of search results, the received identification (Baggett, figs. 6-7, par. [0066], [0083], “an "itinerary detail" page for a frequent flyer search.” Where the frequent flyer search is interpreted as the analyzing, by the first computing device, for each of the plurality of search results, the received identification); 
assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification (Baggett, fig. 7:755, par. [0072], “produce validated fares (750) (represented as award credit” Where the produce validated fare is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification);
Additionally, Brodziak teaches categorizing, by the first computing device, the plurality of search results based on the modified quality rating (Brodziak, fig. 7, par. [0085]-[0086], “For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The the maximum price e maximum price is categorizing/grouping the plurality of search results based on  maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price).

As per claim 8, Brodziak and Lopinto teach all the limitations as discussed in claim 1 above.  
Additionally, Brodziak teaches receiving, by the first computing device, an identification of a characteristic of a booking history associated with a user of the second computing device (Brodziak, par. [0087]-[0089], “In particular, a given itinerary can be provided along with one or more links to booking sites. Each reference to a particular booking site can include the corresponding price for the itinerary.” Where the given itinerary given is interpreted as the receiving identification of a characteristic of the booking history associated with the user of the second computing device. Once the provided of the links to the booking sites carries the itinerary information over the booking sites which is also part/associate of the booking process. The itinerary information is also inherent to be received by the book sites);
categorizing, by the first computing device, the plurality of search results based on the modified quality rating (Brodziak, fig. 7, par. [0085]-[0086], “For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The the maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are ; and 
modifying, by the first computing device, via the user interface, the display, to the second computing device, of the enumeration of each of the plurality of search results categorized based on the modified quality ratings (Brodziak, fig. 11-13, par. [0108]-[0110], a list/enumeration of the  cheapest flight link 1310 and text indicating that the cheapest flight has a duration that exceeds the maximum duration limit 1318 is presented to the user. As illustrate from figs 11-13, the list/enumeration of the flights available are modifying based on the new quality ratings found).
Additionally, Baggett teaches analyzing, by the first computing device, for each of the plurality of search results, the received identification (Baggett, figs. 6-7, par. [0066], [0083], “an "itinerary detail" page for a frequent flyer search.” Where the frequent flyer search is interpreted as the analyzing, by the first computing device, for each of the plurality of search results, the received identification); 24 
Attorney Docket No.: TPA.iooiUSassigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification (Baggett, fig. 7:755, par. [0072], “produce validated fares (750) (represented as award credit” Where the produce validated fare is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification);

As per claim 9, Brodziak and Lopinto teach all the limitations as discussed in claim 1 above.  
Brodziak teaches further comprising, before displaying, via the user interface, the enumeration of each of the plurality of search results categorized based on the quality ratings: receiving, by the first computing device, an identification of a characteristic of a booking history associated with a user of the second computing device (Brodziak, par. [0087]-[0089], “In particular, a given itinerary can be provided along with one or more links to booking sites. Each reference to a particular booking site can include the corresponding price for the itinerary.” Where the given itinerary given is interpreted as the receiving identification of a characteristic of the booking history associated with the user of the second computing device. Once the provided of the links to the booking sites carries the itinerary information over the booking sites which is also part/associate of the booking process. The itinerary information is also inherent to be received by the book sites); 
categorizing, by the first computing device, the plurality of search results based on the modified quality rating (Brodziak, fig. 7, par. [0085]-[0086], “For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The the maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price).  
Additionally, Baggett teaches analyzing, by the first computing device, for each of the plurality of search results, the received identification (Baggett, figs. 6-“an "itinerary detail" page for a frequent flyer search.” Where the frequent flyer search is interpreted as the analyzing, by the first computing device, for each of the plurality of search results, the received identification); 
assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification (Baggett, fig. 7:755, par. [0072], “produce validated fares (750) (represented as award credit” Where the produce validated fare is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification);

As per claim 15, Brodziak and Lopinto teach all the limitations as discussed in claim 10 above.  
Additionally, Brodziak teaches Attorney Docket No.: TPA.iooiUScategorizing, by the first computing device, the plurality of search results based on the modified quality rating (Brodziak, fig. 7, par. [0085]-[0086], “For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The the maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price); and 
modifying, by the first computing device, via the user interface, the display, to the second computing device, of the enumeration of each of the plurality of search results categorized based on the modified quality ratings (Brodziak, fig. 11-13, par. [0108]-[0110], a list/enumeration of the  cheapest flight link 1310 and text indicating that the cheapest flight has a duration that exceeds the maximum duration limit 1318 is presented to the user. As illustrate from figs 11-13, the list/enumeration of the flights available are modifying based on the new quality ratings found).  
However, it is noted that the combination of the prior arts of Brodziak, and Lopinto do not explicitly teach “further comprising: receiving, by the first computing device, an identification of a membership in a loyalty rewards program associated with a user of the second computing device; analyzing, by the first computing device, for each of the plurality of search results, the received identification; assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification;”
On the other hand, in the same field of endeavor, Baggett teaches further comprising: receiving, by the first computing device, an identification of a membership in a loyalty rewards program associated with a user of the second computing device (Baggett, fig. 7, par. [0071], [0082], “receiving (705) a query that identifies the passenger type code (PTC) as a frequent flyer” Where the passenger type code (PTC) is interpreted as the identification of the membership in the rewards program associated with the user of the second computing device. Where the passenger is interpreted as the user, the frequent flyer is interpreted as the rewards program); 
“an "itinerary detail" page for a frequent flyer search.” Where the frequent flyer search is interpreted as the analyzing, by the first computing device, for each of the plurality of search results, the received identification); 
assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification (Baggett, fig. 7:755, par. [0072], “produce validated fares (750) (represented as award credit” Where the produce validated fare is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Baggett that teaches automatically determining frequent traveler award redemptions by rule into the combination of Brodziak that teaches search query related to flights, and Lopinto that teaches querying travel-related data. Additionally, this give automatically updates of flight search results in response to an user new input.
The motivation for doing so would be to allowing both award credit and/or redemption to be given by the partners (Baggett par. [0003]). 

As per claim 16, Brodziak and Lopinto teach all the limitations as discussed in claim 10 above.  
Additionally, Baggett teaches further comprising, before displaying, via the user interface, the enumeration of each of the plurality of search results categorized based on the quality ratings: receiving, by the first computing device, an identification of a membership in a loyalty rewards program associated with a user of the second computing device (Baggett, fig. 7, par. [0071], [0082], “receiving (705) a query that identifies the passenger type code (PTC) as a frequent flyer” Where the passenger type code (PTC) is interpreted as the identification of the membership in the rewards program associated with the user of the second computing device. Where the passenger is interpreted as the user, the frequent flyer is interpreted as the rewards program); 
analyzing, by the first computing device, for each of the plurality of search results, the received identification (Baggett, figs. 6-7, par. [0066], [0083], “an "itinerary detail" page for a frequent flyer search.” Where the frequent flyer search is interpreted as the analyzing, by the first computing device, for each of the plurality of search results, the received identification); 
assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification (Baggett, fig. 7:755, par. [0072], “produce validated fares (750) (represented as award credit” Where the produce validated fare is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification);
Additionally, Brodziak teaches categorizing, by the first computing device, the plurality of search results based on the modified quality rating (Brodziak, fig. 7, par. [0085]-[0086], “For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The the maximum  maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price).

As per claim 17, Brodziak and Lopinto teach all the limitations as discussed in claim 10 above.  
Additionally, Brodziak teaches further comprising: receiving, by the first computing device, 
an identification of a characteristic of a booking history associated with a user of the second computing device (Brodziak, par. [0087]-[0089], “In particular, a given itinerary can be provided along with one or more links to booking sites. Each reference to a particular booking site can include the corresponding price for the itinerary.” Where the given itinerary given is interpreted as the receiving identification of a characteristic of the booking history associated with the user of the second computing device. Once the provided of the links to the booking sites carries the itinerary information over the booking sites which is also part/associate of the booking process. The itinerary information is also inherent to be received by the book sites);
Attorney Docket No.: TPA.iooiUScategorizing, by the first computing device, the plurality of search results based on the modified quality rating (Brodziak, fig. 7, par. [0085]-[0086], “For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The the maximum price e maximum price is  maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price); and 
modifying, by the first computing device, via the user interface, the display, to the second computing device, of the enumeration of each of the plurality of search results categorized based on the modified quality ratings (Brodziak, fig. 11-13, par. [0108]-[0110], a list/enumeration of the  cheapest flight link 1310 and text indicating that the cheapest flight has a duration that exceeds the maximum duration limit 1318 is presented to the user. As illustrate from figs 11-13, the list/enumeration of the flights available are modifying based on the new quality ratings found).  
Additionally, Baggett teaches analyzing, by the first computing device, for each of the plurality of search results, the received identification (Baggett, figs. 6-7, par. [0066], [0083], “an "itinerary detail" page for a frequent flyer search.” Where the frequent flyer search is interpreted as the analyzing, by the first computing device, for each of the plurality of search results, the received identification); 
assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification (Baggett, fig. 7:755, par. [0072], “produce validated fares (750) (represented as award credit” Where the produce validated fare is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification); 28 

Brodziak and Lopinto teach all the limitations as discussed in claim 10 above.  
Additionally, Brodziak teaches further comprising, before displaying, via the user interface, the enumeration of each of the plurality of search results categorized based on the quality ratings: receiving, by the first computing device, an identification of a characteristic of a booking history associated with a user of the second computing device (Brodziak, par. [0087]-[0089], “In particular, a given itinerary can be provided along with one or more links to booking sites. Each reference to a particular booking site can include the corresponding price for the itinerary.” Where the given itinerary given is interpreted as the receiving identification of a characteristic of the booking history associated with the user of the second computing device. Once the provided of the links to the booking sites carries the itinerary information over the booking sites which is also part/associate of the booking process. The itinerary information is also inherent to be received by the book sites);
categorizing, by the first computing device, the plurality of search results based on the modified quality rating (Brodziak, fig. 7, par. [0085]-[0086], “For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The the maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price).
Baggett teaches analyzing, by the first computing device, for each of the plurality of search results, the received identification (Baggett, figs. 6-7, par. [0066], [0083], “an "itinerary detail" page for a frequent flyer search.” Where the frequent flyer search is interpreted as the analyzing, by the first computing device, for each of the plurality of search results, the received identification); 
assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification (Baggett, fig. 7:755, par. [0072], “produce validated fares (750) (represented as award credit” Where the produce validated fare is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification);

Prior Art of Record
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dawkins et al. (US 20140236641 A1), teaches an electronic contracting system employed in the travel industry.
Chow et al. (US 20210048930 A1), teaches a human-machine conversation method applied at a client.
Valverde et al. (US 20160379142 A1), teaches facilitating travel reservations.
Kim et al. (US 20160260183 A1), teaches heuristic flight inquiry system and method.
 Elliott et al. (US 20140074958 A1), teaches receiving travel request data.
Etzioni et al. (US 20110251917 A1), teaches predicting future pricing information for items based on analysis of prior pricing information for the items.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168